Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 10, 2021

                                     No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                              v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-09053
                       Honorable David A. Canales, Judge Presiding


                                       ORDER

Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

       This is an accelerated appeal under section 51.014(a)(4) of the Texas Civil Practice and
Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (allowing appeals from
an interlocutory order granting or refusing a temporary injunction or granting or overruling a
motion to dissolve a temporary injunction). On February 4, 2021, appellants filed an Emergency
Motion To Stay And Second Motion To Review Further Orders Pursuant to TRAP 29.6. We
have received and reviewed appellees’ response to the motion and appellants’ reply to the
response.

      We grant the emergency motion for stay. We ORDER the following orders that require
payment of sanctions and attorneys’ fees for violating one of the temporary injunctions are
STAYED pending resolution of this appeal:
      (1) the trial court’s January 27, 2021 Order Granting Plaintiffs’ Motion for
      Sanctions;
      (2) the trial court’s January 28, 2021 Amended Order Granting Plaintiffs’ Motion
      for Enforcement of Agreed Temporary Injunction and Sanctions; and
      (3) the trial court’s January 29, 2021 Order Regarding Attorneys’ Fees as
      Sanctions.

     Appellants’ Second Motion To Review Further Orders Pursuant To TRAP 29.6 is
CARRIED WITH THE CASE.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court